I cannot concur in the opinion of the majority of the Court. The Constitution (article I, section 17) says:
"Private property shall not be taken for private use without the consent of the owner, nor for public use without just compensation being first made therefore."
The compensation for the taking of land for a public highway, derived from benefits, is prospective. The benefit does not come until after the taking, and after the road is completed. The Constitution, in my judgment, requires the compensation to be made before the taking, and to allow the compensation to be made afterwards is in conflict with the Constitution. This is a question of statutory construction, and I think it should be so construed as to make it conform to the requirements of the Constitution.